Citation Nr: 1615701	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hyperopia (claimed as blurred vision) 

2.  Whether new and material evidence has been received to reopen the claim of service connection for chronic headache disorder, tension type, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen the claim of service connection for chronic fatigue syndrome (CFS) to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to reopen the claim of service connection for gastrointestinal disorder to include as due to an undiagnosed illness.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for joint pain to include as due to an undiagnosed illness.

6.  Entitlement to service connection for joint pain to include as due to an undiagnosed illness.

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial compensable rating for emphysema.   


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve from December 1990 to May 1991, and service on active duty in the Southwest Asia theater of operations during the Gulf War from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, determined that new and material evidence had not been received as to the issues of service connection for hyperopia, chronic headache disorder, tension type, gastrointestinal disorder, CFS, and for joint pain, and also denied an increased rating for PTSD.  The Veteran perfected an appeal to that determination.  In a February 2012 rating decision, an increased rating for 50 percent was granted for PTSD from November 2008.  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  In July 2013, service connection was granted for emphysema and a zero percent (noncompensable) rating was assigned.  The Veteran perfected an appeal to that determination.  The Veteran testified before the undersigned at a Board hearing via video conference from the RO in December 2015.

The issues of service connection for joint pain, entitlement to an increased rating for PTSD, and entitlement to an initial compensable rating for emphysema are addressed in the REMAND portion of the decision below and are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2005, the RO denied service connection for hyperopia, chronic headache disorder, tension type, gastrointestinal disorder, CFS, and for joint pain, all also to include as due to an undiagnosed illness; the Veteran did not perfect an appeal as to any of these issues.

2.  Evidence submitted since the RO's July 2005 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims of service connection for hyperopia, chronic headache disorder, tension type, gastrointestinal disorder, and CFS, and therefore does not raise a reasonable possibility of substantiating those claims.

3,  Evidence submitted since the RO's July 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for joint pain, and therefore raises a reasonable possibility of substantiating that claim


CONCLUSIONS OF LAW

1.  The RO's July 2005 rating decision which denied service connection for hyperopia, chronic headache disorder, tension type, gastrointestinal disorder, CFS, and for joint pain, all also to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has not been received since the RO's July 2005 rating decision as to the issues of service connection for hyperopia, chronic headache disorder, tension type, gastrointestinal disorder, and CFS; thus, those claims of service connection are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received since the RO's July 2005 rating decision as to the issue of service connection for joint pain; thus, that claim of service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a November 2008 letter sent prior to the initial adjudication of the claims, as well as a later January 2010 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the RO has obtained the Veteran's pertinent medical records.  In claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  The Board notes that additional medical records were obtained subsequent to the supplemental statement of the case, but they do not pertain to the new and material claims.  

At the hearing, the Veteran's representative asserted that the claims should be reopened based on amendments made to the regulations pertaining to undiagnosed illness claims.  Specifically, effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend 38 C.F.R. § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome (CFS), fibromyalgia, and irritable bowel syndrome (IBS) are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes 38 U.S.C.A. § 3.317 (a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).  The representative indicated that additional evidence would be submitted to confirm the diagnoses noted in the amended regulation; however, no evidence was received thereafter, including evidence reflecting diagnoses of CFS and IBS.  Since the Veteran does not have these diagnoses, the amendment does not apply.  With regard to fibromyalgia, the Veteran also does not have that diagnosis, but the Board is reopening the claim for joint pain.  

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

In addition, with regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for joint pain, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

New and Material

In a July 2005 rating decision, the RO denied service connection for a chronic headache disorder, tension type; CFS; hyperopia; gastrointestinal disorder; chronic cervical strain claimed as joint pain and stiffness and upper and middle dorsal strain claimed as joint pain and stiffness.  

Service connection for blurred vision due to an undiagnosed illness was not established because the condition was diagnosed (as hyperopia).  Service connection for hyperopia (claimed as blurred vision due to undiagnosed illness) was denied because this disability was determined to result from a known clinical diagnosis of hyperopia, which neither occurred in nor was caused or aggravated by service.  Service connection under this provision was precluded if there is affirmative evidence that the disability was unrelated to service in the Gulf War 

Service connection for chronic headache disorder, tension type, was denied because this disability neither arose during service in the Gulf War theater nor was it manifested to a compensable degree after the last date of service in the Gulf War theater.  The STRs were negative for treatment or a diagnosis for a headache disorder.  Service connection on a direct basis was denied because there was no evidence of a headache disorder during military service.  Service connection was also denied under 38 C.F.R. § 3.317 because although the condition can be considered a symptom of an undiagnosed diagnosed illness and was manifest within the presumptive period, it was not shown to be disabling to a compensable degree.

Service connection for CFS was denied because this disability neither arose during service in the Gulf War theater nor was it manifested to a compensable degree after the last date of service in the Gulf War theater.  The STRs were negative for treatment or a diagnosis of CFS.  Service connection on a direct basis was denied because there was no evidence of CFS during military service.  Service connection was also denied under 38 C.F.R. § 3.317 as there was no objective medical or nonmedical evidence indicating disability due to CFE.  CFS was not diagnosed on the August 2004 VA examination.  

Service connection for a gastrointestinal disorder was denied as being as due to undiagnosed illness because there was a diagnosis of GERD.  Service connection was denied on a direct basis as it was determined that it was neither occurred in nor was caused or aggravated by service.   

Service connection for chronic cervical strain and chronic upper and middle dorsal strain claimed as joint pain and stiffness was denied since this disability neither arose during service in the Gulf theater nor was it manifested to a compensable degree after the last date of service in the Gulf theater during the Gulf War.  The STRs were negative for treatment or a diagnosis for chronic cervical strain or chronic upper and middle dorsal strain, claimed as joint pain and stiffness.  Service connection on a direct basis was denied since there was no evidence of chronic cervical strain or chronic upper and middle dorsal strain claimed as joint pain and stiffness during military service.  Service connection was also denied under 38 C.F.R. § 3.317 for chronic cervical strain and chronic upper and middle dorsal strain claimed as joint pain and stiffness due to an undiagnosed illness because the condition was determined to result from a known clinical diagnosis of chronic cervical strain and a known diagnosis of chronic upper and middle dorsal strain. 

A notice of disagreement was not received within the subsequent one-year period as to the issues of service connection for a chronic headache disorder, tension type; CFS; hyperopia; chronic cervical strain claimed as joint pain and stiffness and upper and middle dorsal strain claimed as joint pain and stiffness.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's July 2005 rating decision is final as to those issues.  38 U.S.C.A. § 7105.  With regard to service connection for a gastrointestinal disorder and a skin disorder, the Veteran submitted a notice of disagreement and a statement of the case was issued.  However, the Veteran did not thereafter perfect an appeal.  Therefore, the RO's July 2005 rating decision is also final as to those issues.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.   

With regard to the issue of service connection for hyperopia, no additional evidence pertinent to that claim has been received other than the Veteran's general allegation that service connection is in order which is duplicative.  With regard to the issue of service connection for a headache disorder, 2007 medical records noted that the Veteran had medication recently discontinued because it caused headaches.  In addition, in October 2009, the Veteran complained of having headaches.  This additional evidence is not material to the claim because the evidence showing that headaches were caused by post-service medication does not suggest any etiological connection to service and the headaches were resolved when the medication was stopped.  Further, the report of the Veteran that he has had headaches is duplicative of evidence previously of record at the time of the final July 2005 decision.  Otherwise, there is no evidence pertaining to that claim.  With regard to the matter of CFS, the additional evidence does not include any diagnosis of that disorder.  Thus, there is still no diagnosis of CFS as was the case at the time of the final July 2005 decision.  With regard to a gastrointestinal disorder, the Veteran continues to complain of GERD, but the Veteran had that diagnosis at the time of the July 2005 disorder and the additional evidence does not tend to show a connection to service.

However, with regard to the issue of service connection for joint pain, the additional evidence includes outpatient records including records dated in October 2009 and March 2015 that document that the Veteran has had arthralgias of the knees, elbows, ankles, and wrists since service.  This evidence suggests that the Veteran has had undiagnosed illness since service, which also includes body areas not previously considered at the time of the July 2005 final decision.  

Thus, there is not sufficient evidence to warrant a reopening of the claims of service connection for hyperopia, chronic headache disorder (tension type), gastrointestinal disorder, and CFS, based on the new and material and those claims of service connection are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  There is sufficient evidence to warrant a reopening of the claim of service connection for joint pain based on the new and material and that claim of service connection is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.













							(Continued on the next page)

ORDER

The application to reopen the claim of service connection for hyperopia is denied.  

The application to reopen the claim of service connection for chronic headaches is denied.  

The application to reopen the claim of service connection for CFS is denied.  

The application to reopen the claim of service connection for a gastrointestinal disorder is denied  

The application to reopen the claim of service connection for joint pain is granted.  


REMAND

The claim of service connection for joint pain has been reopened and the Board finds that a current VA examination and opinion is necessary in resolving this claim.

With regard to his claim for an increased rating for PTSD, the Veteran testified that he has been treated at the James J. Howard (Brick, N.J.) VA community-based outpatient clinic, and is enrolled in therapy in association with the New Jersey Department of Military and Veterans Affairs.  The updated records should be obtained.  VA's Virtual system reflects that VA clinical records were obtained subsequent to the supplemental statement of the case on this issue.  The Veteran's substantive appeal was received prior to February 2, 2013 in this case; thus the AOJ should initially review these records in conjunction with the claim.  

With regard to the claim for an initial compensable rating for emphysema, the Veteran testified that he receives VA treatment, that this disability has worsened, and that he was scheduled for an evaluation by a private examiner, Dr. Mandahar Patel, in January 2016.  

The Board finds that the aforementioned records should be obtained as to the claims and the Veteran's PTSD and emphysema should be the subjects of new VA examinations.  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the James J. Howard (Brick, N.J.) VA community-based outpatient clinic, treatment associated with the New Jersey Department of Military and Veterans Affairs, and treatment from Dr. Mandahar Patel including Dr. Patel's January 2016 PFT report  

With regard to the private records, after securing the appropriate medical release, obtain and associate with the record copies of all clinical records of the Veteran.   The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of any current joint disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following:

(a) State whether the Veteran's complaints of joint pain/stiffness of the of the knees, elbows, ankles, wrists, spine, and any other area are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as fibromyalgia.

(b) If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during service or is related to any in-service disease, event, or injury.  In doing so, the examiner must consider the Veteran's statements that he has had joint pain since his service in the Gulf War.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely as relevant.  All findings, conclusions, and opinions must be supported by a clear rationale.

4.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected emphysema.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for respiratory disorders.  The DBQ should be filled out completely as relevant.  All findings, conclusions, and opinions must be supported by a clear rationale.

5.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

6.  Finally, the AOJ should readjudicate the claim on appeal in light of all of the evidence of record to specifically include any additional evidence that has been added to the record for review in the first instance.  The AOJ should also apply the current regulations pertaining to 38 C.F.R. § 3.317 pertaining to joint pain and/or fibromyalgia, if the Veteran has that diagnosis.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


